DETAILED ACTION
Status of Application
Receipt of the response after-final office action, the amendments to the claims and applicant arguments/remarks, filed on 06/30/2021, is acknowledged.  Amendments to the claims, filed previously on 05/26/2021, have been entered.  
Claims 1, 3, 10, 20 and 27-29 are pending in this action.  Claims 2, 4-9, 11-19, 21-26, 30 have been cancelled previously.  Claims 1, 10, 20 have been amended.  Claims 1, 3, 10, 20 and 27-29 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application is being examined under the pre-AIA  first to invent provisions.  

Priority
This application is a U.S. Patent Application No. 12/574,895, filed July 10, 2009.

Terminal Disclaimer
The terminal disclaimers, filed on 06/30/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent Nos. 8,258,250 and 9,114,154, have been reviewed and are accepted.  The terminal disclaimers have been recorded.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as a method of cleansing or treating a human body high flash foaming properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 10, 20 and 27-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615